Opinion issued August 6, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-12-01100-CV
                            ———————————
   XIANG JIANG GAO AND LANDMART TRADING, INC., Appellants
                                         V.
                AUGUSTO HAM AND HENRY HE, Appellees


                    On Appeal from the 125th District Court
                             Harris County, Texas
                       Trial Court Case No. 2010-80370


                          MEMORANDUM OPINION

      Appellants, Xiang Jiang Gao and Landmart Trading, Inc., have failed to

timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief),

38.8(a) (governing failure of appellant to file brief). After being notified that this

appeal was subject to dismissal, appellants did not adequately respond. See TEX.
R. APP. P. 42.3(b) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                         2